— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), *582rendered July 12, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor improperly questioned the defendant’s wife concerning her failure to come forward with exculpatory information without having previously laid a foundation for that line of questioning in accordance with People v Dawson (50 NY2d 311, 321, n 4; see also, People v Williams, 123 AD2d 413, affd 70 NY2d 946) is not preserved for appellate review as a matter of law. In any event, the prosecutor laid a proper foundation for his cross-examination of the defendant’s wife concerning her failure to come forward with exculpatory information (People v Williams, supra).
The defendant’s remaining claims are unpreserved for appellate review and are, in any event, without merit. Mollen,
P. J., Eiber, Kooper and Harwood, JJ., concur.